21-10699-dsj   Doc 26-3   Filed 05/24/21 Entered 05/24/21 16:40:08   Exhibit 3:
                             Final Order Pg 1 of 4



                                  Exhibit 3

                                 Final Order
    21-10699-dsj       Doc 26-3        Filed 05/24/21 Entered 05/24/21 16:40:08            Exhibit 3:
                                          Final Order Pg 2 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
                    In the Matter                              :   Chapter 7
                                                               :   Case No. 21-10699 (DSJ)
                          -of-                                 :
                                                               :
KOSSOFF PLLC,                                                  :
                                                               :
                                            Debtor.            :
                                                               :
-------------------------------------------------------------- X

                      FINAL ORDER GRANTING INJUNCTIVE RELIEF

                 Upon the application, dated May 21, 2021 (the “Motion”)1 [Docket No. __]

of Albert Togut, not individually but solely in his capacity as the Chapter 7 Interim

Trustee (the “Trustee”) in the above-captioned case, by his attorneys, Togut, Segal &

Segal LLP (the “Togut Firm”), for an order: (i) authorizing him to issue subpoenas for

the production of all books, records, and documents, including, without limitation, all

emails, text messages, computers and/or laptop computers, hard drives, computer

servers, back-up tapes, and documents related to the Debtor or its property concerning

or otherwise evidencing the Debtor’s assets and financial affairs (the “Books and

Records”), and the examination of various persons and entities, to obtain information

concerning acts, conduct, property, and liabilities of the Debtor, and other matters

relating to the extent and nature of the Debtor’s estate, and directing that all persons

who receive notice of an order granting this Motion and any subpoena issued by the

Trustee to preserve, and not destroy, all Books and Records, concerning the Debtor and

its estate; and (ii) scheduling a final hearing to consider the injunctive relief sought by

the Trustee concerning the Books and Records; and upon the accompanying


1
    Capitalized terms not defined herein shall have the meanings ascribed in the Motion.
  21-10699-dsj     Doc 26-3     Filed 05/24/21 Entered 05/24/21 16:40:08       Exhibit 3:
                                   Final Order Pg 3 of 4



Declaration of Neil Berger, Esq., [Docket No. __] and the specific facts set forth therein

showing that immediate and irreparable injury, loss or damage may result absent the

relief sought; and after considering the Motion, the Court having entered the Order

Authorizing The Trustee To Issue Subpoenas And Obtain Testimony And For Injunctive Relief

(the “Rule 2004 Order”) [Docket No. __] which, among other things, scheduled a

hearing for May __, 2021 (the “May __ Hearing”) to consider entry of a preliminary

injunction sought by the Trustee; and it appearing that good and sufficient notice of the

Rule 2004 Order and the May __ Hearing having been given by the Trustee in

accordance with the Rule 2004 Order; and upon the record of the May __ Hearing held

to consider the Motion, the Court having entered the Order Scheduling Final Hearing To

Consider Injunctive Relief (the “Scheduling Order”) [Docket No. __] which, among other

things, scheduled a final hearing on June __, 2021 (the “Final Hearing”) to consider

entry of a further order granting the injunctive relief sought by the Trustee on a final

basis; and it appearing that good and sufficient notice of the Final Hearing having been

given by the Trustee in accordance with the Scheduling Order, and that no other or

further notice of the relief sought in the Motion need to be given; and upon the record

of the Final Hearing and all of the prior pleadings and proceedings had herein; and

after due deliberation, the Court having concluded that good and sufficient cause for

the relief sought in the Motion exists, it is hereby:

              ORDERED, that the Motion is granted on a final basis to the extent

provided for herein; and it is further

              ORDERED, that sufficient reason having been shown therefore, pursuant

to Rule 65 of the Federal Rules of Civil Procedure, made applicable by Bankruptcy Rule

7065, any recipient of this Order (and a subpoena issued pursuant to the Rule 2004

Order) be, and they hereby are, enjoined and restrained from: concealing, deleting,

                                              2
  21-10699-dsj     Doc 26-3    Filed 05/24/21 Entered 05/24/21 16:40:08        Exhibit 3:
                                  Final Order Pg 4 of 4



destroying, or otherwise altering any Books and Records, whether physical or

electronic, related to the Debtor or its property and such recipient shall preserve all such

Books and Records subject only to such turnover obligations pursuant to a subpoena or

a further order of this Court; and it is further

              ORDERED, that the Trustee shall serve copies of the Rule 2004 Order and

this order with any subpoena that he serves pursuant to the Rule 2004 Order; and it is

further

              ORDERED, that the Court retains exclusive jurisdiction to hear and

determine any and all matters arising from the interpretation and/or implementation of

this Order.

Dated: New York, New York
       June ___, 2021
                                           ______________________________________
                                           HONORABLE DAVID S. JONES
                                           UNITED STATES BANKRUPTCY JUDGE




                                              3
